Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In lines 12-13 of paragraph [0011]: “the base layer is made of at least one of woven fabric, paper, non-woven fabric, and filtering material” should read --the base layer is made of at least one of woven fabric, paper, non-woven fabric, or filtering material--
In lines 14-16 of paragraph [0012]: “the filtering layer is made of at least one of activated carbon, electrostatic adsorption material, and chemical filtering material” should read --the filtering layer is made of at least one of activated carbon, electrostatic adsorption material, or chemical filtering material--
In lines 16-17 of paragraph [0024]: “the base layer 1 is made of at least one of woven fabric, paper, non-woven fabric and filtering material of different filtering grades” should read --the base layer 1 is made of at least one of woven fabric, paper, non-woven fabric or filtering material of different filtering grades--
In lines 7-9 of paragraph [0025]: “the filtering layer 2 is made of at least one of activated carbon, electrostatic adsorption material and chemical filtering material” should read --the filtering layer 2 is made of at least one of activated carbon, electrostatic adsorption material and chemical filtering material--
Appropriate correction is required.


Claim Objections
Claims 4 and 5 objected to because of the following informalities:
In claim 4, line 15: “the shape” should read “a shape”
In claim 5, line 18: “the shape” should read “a shape”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claims 1 and 3-5 reciting “connection elements” has been interpreted not to invoke 112(f) as a generic placeholder plus function limitation because the generic placeholder does not perform a function. The “connection elements” are described as “various structural forms, such as hangers, clasps, hooks (corresponding in position to related connection members of the mask M), and hook- and-loop fasteners” (P. 7, paragraph [0027], lines 6-9)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the base layer is made of at least one of woven fabric, paper, non-woven fabric, and filtering material” in lines 3-4. The scope of the claim is indefinite as it is unclear as to if the base layer consists of a single listed material or all of the listed materials. For examination purposes, “wherein the base layer is made of at least one of woven fabric, paper, non-woven fabric, and filtering material” will be interpreted as --wherein the base layer is made of at least one of woven fabric, paper, non-woven fabric, or filtering material--.
Claim 7 recites the limitation “wherein the filtering layer is made of at least one of activated carbon, electrostatic adsorption material, and chemical filtering material” in lines 5-7. The scope of the claim is indefinite as it is unclear as to if the filtering layer consists of a single listed material or all of the listed materials. For examination purposes, “wherein the filtering layer is made of at least one of activated carbon, electrostatic adsorption material, and chemical filtering material” will be interpreted as -- wherein the filtering layer is made of at least one of activated carbon, electrostatic adsorption material, and chemical filtering material--.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR20140050132 – See Machine Translation, referred to as “Lee ‘132”).
Regarding claim 1, Lee ‘132 discloses a mask-oriented air filtering pad (mask 100, claim 1, line 1, wherein the mask is composed of cotton (paragraph [0006]), a known soft material in the art) (definition of pad: “a cushion like mass of soft material used for comfort, protection, or stuffing”, https://www.dictionary.com/browse/pad) comprising: a base layer (main body part 111, paragraph [0027], line 1) having an outer side and an inner side (see Figure 4 of Lee ‘132 and paragraph [0022]; the outer side is the exterior side towards the environment and the inner side faces the user, wherein the inner side is visible in Figure 4 of Lee ‘132); a filtering layer (main body member 131, paragraph [0030], line 1) disposed at a middle of the inner side and corresponding in outline to the human mouth and nose (see Figure 4 of Lee ‘132; the main body member 131 is placed in the middle of the inner side of mask 100, wherein main body member 131 is a general depiction of the shape of a nose and mouth); an airtight seal (edge portion 12 and 112, side finishing portion 13, fused portion 16, paragraph [0005], [0008], [0027]) (reference numbers 12 and 112 refer to the same structures, wherein main body member 131 is also included in the embodiment of Figure 4) surrounding the filtering layer (131) and disposed on the inner side (see Figure 1 of Lee ‘132; the edge portion 12, side finishing portion 13, fused portion 16 is placed on the inner portion and surrounds the main body member 131) (Figure 1 is an analogous embodiment to Figure 4, with the exclusion of main body member 131);
Lee ‘132 does not explicitly disclose at least two connection elements disposed at two end portions on the outer side, respectively.
However, Lee ’132. further discloses at least two connection elements (adhesive portion 133, paragraph [0031], lines 5-7, wherein “a plurality of double tapes may be attached”) disposed at two end portions on the outer side, respectively (paragraph [0031], lines 7-9, “the double tape is attached to the upper end or the location separated from the upper end of the body member (131) to the lower part”) (wherein the adhesive portion 133 is attached to the inner side of the outer portion of main body portion 111, paragraph [0032], lines 4-5, “the adsorption member 130 may be inserted into the main body portion 111 through the cut portion 118”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the two end portions of the inner portion of the outer side with at least two connection elements, as taught by Lee ‘132, in order to provide an improved filtering layer with improved adherent qualities to prevent the filtering layer from separating from the mask, as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B. Further, shifting the position of the adhesive portion would have not modified the operation of said adhesive portion, as it has been held that rearranging parts of an invention that would not have modified the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Lee ‘132 further discloses wherein a distance between the two end portions of the base layer (main body part 111, paragraph [0027], line 1) is greater than a width of a middle part of the base layer (111) (see Annotated Figure 4 of Lee ‘132 below).

    PNG
    media_image1.png
    283
    568
    media_image1.png
    Greyscale

Annotated Figure 4 of Lee ‘132
Regarding claim 3, Lee ‘132 further discloses wherein the at least two connection elements (adhesive portion 133, paragraph [0031], wherein “a plurality of double tapes may be attached”, lines 5-7) are adhesive (adhesive portion 133 may be formed of a double-sided tape, paragraph [0031], lines 2-3, wherein tape is known in the art to be adhesive).
Regarding claim 6, Lee ‘132  further discloses wherein the base layer (main body part 111, paragraph [0027], line 1) is made of at least one of woven fabric, paper, non-woven fabric, or filtering material (main body part 111 is made of fiber material, paragraph [0027], lines 6-7) (““fiber material” is used as a meaning including a nonwoven fabric, a web woven with fibers, a fabric, and the like”, paragraph [0023]).
Regarding claim 7, Lee ‘132 further discloses wherein the filtering layer (main body member 131, paragraph [0030], line 1) is made of at least one of activated carbon, electrostatic adsorption material, or chemical filtering material (main body member 131 consists of an activated carbon, paragraph [0030], line 3).


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20140050132 – See Machine Translation, referred to as “Lee ‘132”) in view of Lee (KR200492269 – See Machine Translation, referred to as “Lee ‘269”)
Regarding claim 4, Lee ‘132 further discloses wherein the shape of the filtering layer (main body member 131, paragraph [0030], line 1) tapers upward (see Figure 4 of Lee et al.; when the mask 100 is held in an upturned orientation, the main body member 131 tapers upwards).
Lee ‘132 does not disclose wherein the two connection elements are disposed at left and right edges of the filtering layer, respectively.
However, Lee ‘269 teaches an analogous mask (mask 10, paragraph [0018], line 1) with a filtering layer (mask filter 20, paragraph [0018], line 1) wherein the two connection elements (adhesion Velcro 22, paragraph [0020], line 2) are disposed at left and right edges of the filtering layer, respectively (see Figure 2 of Lee ‘269; adhesion Velcro 22 is disposed at the left and right edges of mask filter 20).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filtering layer of Lee ’132 with connection elements disposed at the left and right edges of the filtering layer, as taught by Lee ‘269, in order to provide an improved mask assembly with further connection elements to further improve the connection between the mask and filtering layer to prevent the layers from separating (Lee ‘269, paragraph [0032]).
Regarding claim 5, Lee ’132 further discloses wherein the shape of the filtering layer (main body member 131, paragraph [0030], line 1) tapers upward (see Figure 4 of Lee ’132; when the mask 100 is held in an upturned orientation, the main body member 131 tapers upwards).
Lee ’132 does not disclose wherein the two connection elements are disposed at upper and lower edges of the filtering layer, respectively.
However, Lee ‘269 teaches an analogous mask (mask 10, paragraph [0018], line 1) with a filtering layer (mask filter 20, paragraph [0018], line 1) wherein the two connection elements (adhesion Velcro 20, paragraph [0020], line 2) are disposed at upper and lower edges of the filtering layer, respectively (see Figure 2 of Lee ‘269; adhesion Velcro 22 is disposed at the upper and lower edges of mask filter 20).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filtering layer of Lee ’132 with connection elements disposed at the upper and lower edges of the filtering layer, as taught by Lee ‘269, in order to provide an improved mask assembly with further connection elements to further improve the connection between the mask and filtering layer to prevent the layers from separating (Lee ‘269, paragraph [0032]).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20140050132 – See Machine Translation, referred to as “Lee ‘132”) in view of Li et al. (CN213881868 – See Machine Translation).
Regarding claim 8, Lee ’132 discloses the invention above.
Lee ’132 does not disclose a water absorbing layer disposed on an inward side of the filtering layer.
However, Li et al. teaches an analogous mask-oriented air filtering pad (cover body 1, paragraph 51, wherein the layers of cover body 1 are composed of cloth (paragraph 57), a known soft material in the art) (definition of pad: “a cushion like mass of soft material used for comfort, protection, or stuffing”, https://www.dictionary.com/browse/pad) further comprising a water absorbing layer (moisture absorption layer 1112, paragraph 57) disposed on an inward side of the filtering layer (first primary filter layer 1115, first outer protective layer 1116, paragraph 57) (see Figure 4 of Li et al.; the moisture absorption layer 1112 is placed on the inward side of first primary filter layer 1115 and first outer protective layer 1116) (Figure 4 is an alternative view of Figure 1).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filtering layer of Lee ’132 with a water absorbing layer disposed on an inward side of the filtering layer, as taught by Li et al., in order to provide an improved mask assembly with a moisture absorption layer to absorb exhaled water vapor in order to prevent water vapor from escaping from the top of the mask (Li et al., paragraph 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC MCQUIGGAN whose telephone number is (571)272-6371. The examiner can normally be reached 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is (571)273-5276.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MCQUIGGAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786